Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/068600 to Gstettner in view of USPN. 7,713,891 to Li.
Regarding Claims 1-3, 6-10, 13-16 and 18
	Gstettner teaches a textile material comprising a plurality of yarns wherein the yarns comprise 70% by weight of a regenerated cellulose fiber, which lies within the claimed range of between 65% and about 85% (Gstettner, abstract, example 1 page 14, page 6, lines 4-13). Gstettner teaches that the yarns comprise 15% by weight of para-aramid fibers which lies within the claimed range of about 15% to about 25% (Id.). Gstettner teaches that the regenerated cellulose fibers may be Lyocell fibers (Id., page 9, lines 19-22). Gstettner teaches that the fibers are staple fibers which are spun together, which necessarily results in the fibers being intimately blended (Id., page 11, lines 4-13). Gstettner teaches that the yarns comprise additional synthetic fibers such as polyamide fibers (PA6) at an amount of 15% by weight which lies within the claimed range of about 0.1% to about 30% by weight (Id., Example 1, page 14). 
	Gstettner teaches that the cellulose fibers are treated with a flame retardant compound (Id.) but does not appear to specifically teach that the fibers contain a phosphorous-containing 
Regarding the dry and wet tenacity of the regenerated cellulose fibers, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose a dry tenacity of about 27 cN/tex or more and a wet tenacity of about 20 cN/tex or more, the claimed properties are deemed to be inherent to the structure in the prior art since the Gstettner reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as Lyocell fibers.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claim 17
	Gstettner teaches that the textile material is a woven textile material woven in a twill pattern (Id., example 1, page 14). Gstettner teaches that the textile has a weight between 100 and 350 grams per square meter (Id., page 12, lines 20-34). 

Claims 1-3, 6-10 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/068600 to Gstettner in view of USPN. 7,713,891 to Li and “Tencel Lyocell Short Cut Fibers” to Engineered Fibers Technology.
Regarding Claims 1-3, 6-10, 13-16 and 18
Gstettner teaches a textile material comprising a plurality of yarns wherein the yarns comprise 70% by weight of a regenerated cellulose fiber, which lies within the claimed range of between 65% and about 85% (Gstettner, abstract, example 1 page 14, page 6, lines 4-13). Gstettner teaches that the yarns comprise 15% by weight of para-aramid fibers which lies within the claimed range of about 15% to about 25% (Id.). Gstettner teaches that the regenerated cellulose fibers may be Lyocell fibers (Id., page 9, lines 19-22). Gstettner teaches that the fibers are staple fibers which are spun together, which necessarily results in the fibers being intimately blended (Id., page 11, lines 4-13). Gstettner teaches that the yarns comprise additional synthetic fibers such as polyamide fibers (PA6) at an amount of 15% by weight which lies within the claimed range of about 0.1% to about 30% by weight (Id., Example 1, page 14). 
	Gstettner teaches that the cellulose fibers are treated with a flame retardant compound (Id) but does not appear to specifically teach that the fibers contain a phosphorous-containing flame retardant compound produced by reacting (i) a tetrahydroxymethyl phosphonium salt, a condensate of a tetrahydroxymethyl phosphonium salt, or a mixture thereof and (ii) a cross-
Regarding the dry and wet tenacity of the regenerated cellulose fibers, Gstettner teaches that the fibers may be Lyocell fibers (Id., page 9, lines 19-22) but does not specifically teach the dry or wet tenacity of the fibers. However, “Tencel Lyocell Short Cut Fibers” teaches that Lyocell fibers typically have Dry Tenacity of 4.5-5.0 grams/denier and a Wet Tenacity of 3.9-4.3 grams/denier (“Tencel Lyocell Short Cut Fibers”, comparison of fiber physical properties). Converted these values equals approximately 40 to 44 cN/tex Dry Tenacity and 34 to 38 cN/tex Wet Tenacity, which both lie within the claimed ranges. “Tencel Lyocell Short Cut Fibers” teaches that the Lyocell fibers provide high tensile strength, are highly absorbent, easily dyeable, does not melt, outperforms cotton and rayon at high temperatures, and can be oxidized and carbonized (Id., see entire document). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the fabric of Gstettner and to use Lyocell fibers such as is taught by “Tencel Lyocell Short Cut Fibers” as the regenerated 

Regarding Claims 17
	Gstettner teaches that the textile material is a woven textile material woven in a twill pattern (Id., example 1, page 14). Gstettner teaches that the textile has a weight between 100 and 350 grams per square meter (Id., page 12, lines 20-34). 
Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not utilize the FR chemistry taught by Li for application with regenerated cellulose as the addition of FR chemistries often have a deleterious effect on properties such as tensile strength. Examiner respectfully disagrees. As set forth above, Gsettner teaches that flame retardant additives are utilized with the regenerated cellulose components (Gstettner, abstract, example 1 page 14, page 6, lines 4-13), Li teaches that the flame retardant composition is applicable to rayon fibers (Li, column 6, lines 6-18). Lyocell fibers are rayon fibers which are formed utilizing a specific method of making the fibers. Therefore one of ordinary skill in the art would expect that the FR composition of Li would be suitable for use with the fabric of Gsettner. 
Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786